DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24b” has been used to designate both wiper and gasket throughout the specification and drawing. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "25" and "24b" have both been used to designate wiper.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 60 in Fig. 8.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 24 in Figs.1A-2A.  
The drawings are objected to because the valve seat 24a and gasket 24b in Fig. 1 are not position-able around the opening prong 20 and secured to body joint 14d as taught in Par. [0018].  
The drawings are objected to because reference 25 and reference number 24b in Figs. 3A-3B appears to be incorrect reference number 25 is not a wiper and reference number 24b is not a gasket.   Please review the drawing and specification to make sure the reference numbers in the specification and drawing correspond. 

Specification
The disclosure is objected to because of the following informalities: In Par. [0017], applicant attempts to define the term “downstream” and “upstream”, however examiner is unable to determine what is considered downstream and upstream  based on the definition in the specification.  Furthermore, examiner contends the use of “downstream in Par. [0019, 0021, 0031, 0038] appears to be used incorrectly.  Examiner contends downstream should be replaced with upstream since the fluid is traveling upstream in Figs 2a, and 4A. Additionally, filter is upstream from the valve seat in Figs. 4A-4B and 9. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous and confusing and is rendered indefinite.  Claim 1 state “wherein the wiper, screen, and flow holes function according to either position or movement of the flapper and prevent debris buildup around the valve seat” in lines 6-7.  Based on this limitation it appears that all elements are included in the claim to prevent debris buildup around the valve seat. However as stated in lines 4-5 “at least one of a wiper, screen, and flow holes is utilize.  To overcome the 112 rejection examiner suggest the following amendment --wherein at least one of the wiper, the screen, and the flow holes function according to either position or movement of the flapper and prevent debris buildup around the valve seat--.
Claim 9 is ambiguous and confusing and is rendered indefinite.  Claim 9 state “wherein the wiper, filter, and the at least one flow hole function according to either position or movement of the flapper and prevent debris buildup around the valve seat” in lines 5-6.  Based on this limitation it appears that all elements are included in the claim to prevent debris buildup around the valve seat. However as stated in lines 3-4 “at least one of a wiper, filter, and at least one flow holes is utilize.  To overcome the 112 rejection examiner suggest the following amendment --at least one of the wiper, the filter, and the at least one flow hole function according to either position or movement of the flapper and prevent debris buildup around the valve seat--.
Claim 1 recites the limitation "the safety valve assembly" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 15 and 16 recites the limitation "The safety valve assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the safety valve assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lake et al. US Patent 7,896,082 (Lake).
Regarding claim 1, Lake discloses a sub-surface safety valve (40) for integration within a production tubing system (22), the safety valve assembly having a positional flapper (54) and valve seat (50), the sub-surface safety valve comprising: a remotely actionable opening prong (60) comprising a wiper (74) (the prong is remotely hydraulically actuated by hydraulic control line 36; col. 4, lines 10-16 & 48-52; Fig. 2); wherein the wiper (74) function according to either position or movement of the flapper and prevent debris buildup around the valve seat (col. 4, lines 29-44; examiner contends the wiper member 74 will remove debris and buildup. Furthermore, applicant has not defined “around the valve seat” and examiner contends the wiper removing debris and buildup around the valve seat since the wiper has dissolving material such as hydrochloric acid). (Figs. 2-3).
Regarding claim 2, Lake discloses the wiper (74) is a formable material (soft elastomer is formable; col. 4, lines 35-36) in communication with the valve seat (50) and a surface of the opening prong. (col. 4, lines 29-44). Examiner contends the dissolving material such as hydrochloric acid can interact with the valve seat. 
Regarding claims 3 and 11, Lake discloses the wiper (74) extends radially in response to closing the flapper. (col. 4, lines 35-36). The soft elastomer can compresses and expand and is formable.
Regarding claims 4 and 12, Lake discloses the wiper (74) is made of an elastomer. (col. 4, lines 35-36).
Regarding claim 9, Lake disclose a sub-surface safety valve (40) comprising: a positional flapper (54); and a remotely actionable opening prong (60) comprising an extendible wiper (74) (the prong is remotely hydraulically actuated by hydraulic control line 36; col. 4, lines 10-16 & 48-52; Fig. 2); wherein the wiper (74) function according to either position or movement of the flapper and prevent debris buildup around the valve seat (col. 4, lines 29-44; examiner contends the wiper member 74 will remove debris and buildup. Furthermore, applicant has not defined “around the valve seat” and examiner contends the wiper removing debris and buildup around the valve seat since the wiper has dissolving material such as hydrochloric acid). (Figs. 2-3).
Regarding claim 10, Lake disclose the extendible wiper (74) is in communication with the valve seat (50) and a surface of the opening prong. (col. 4, lines 29-44). Examiner contends 
Regarding claim 17, Lake disclose a method of using a sub-surface safety valve (40) integrated with a production tubing system (22), the safety valve assembly having a positional flapper (54) and valve seat (50), the method comprising: remotely activating an opening prong (60) causing a position of the flapper to change (the prong is remotely hydraulically actuated by hydraulic control line 36; col. 4, lines 10-16 & 48-52; Figs. 2-3); and performing, in response to activating, at least one of a wiping of a valve seat in response to either position or movement of the flapper; wherein the opening prong comprises at least one of a wiper  (74) (col. 4, lines 29-44; examiner contends the wiper member 74 will wipe debris and buildup. Furthermore, applicant has not defined “around the valve seat” and examiner contends the wiper wiping debris and buildup around the valve seat since the wiper has dissolving material such as hydrochloric acid). (Figs. 2-3).
Regarding claim 18, Lake disclose the wiper (74) is an expandable material (soft elastomer is formable and expandable; col. 4, lines 35-36) in communication with the valve seat (50) and a surface of the opening prong. Examiner contends the dissolving material such as hydrochloric acid can interact with the valve seat.
Regarding claim 19, Lake disclose the wiper (74) compresses and expands in response to an opening and closing action of the flapper. (col. 4, lines 35-36). The soft elastomer can compresses and expand and is formable.



Allowable Subject Matter
Claims 5-8, 13-16 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676